Case 1:20-cv-03788-MEH Document 8 Filed 01/04/21 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-03788-MEH

ALISON D. JONES,

       Plaintiff,

v.

BROOKDALE SENIOR LIVING CENTER, and
ALL TEAM STAFFING,

       Defendants.


            ORDER GRANTING SERVICE BY UNITED STATES MARSHAL


Michael E. Hegarty, United States Magistrate Judge.

        THIS CAUSE comes before the Court following Magistrate Judge Gordon P. Gallagher’s

granting of the motion for leave to proceed without prepayment of fees or security pursuant to 28

U.S.C. § 1915. ECF 4. It now is

       ORDERED that, if appropriate, the Clerk shall attempt to obtain a waiver of service from

the Defendants pursuant to Fed. R. Civ. P. 4(d). If unable to do so, the United States Marshal shall

serve a copy of the complaint, summons, order granting leave to proceed pursuant to 28 U.S.C. §

1915, and all other orders upon the Defendants. All costs of service shall be advanced by the

United States. It is

       FURTHER ORDERED that the Defendants or counsel for the Defendants shall respond to

the operative pleading as provided for in the Federal Rules of Civil Procedure after service of

process on the Defendants.
Case 1:20-cv-03788-MEH Document 8 Filed 01/04/21 USDC Colorado Page 2 of 2




     Dated at Denver, Colorado, this 4th day of January, 2021.

                                                 BY THE COURT:




                                                 Michael E. Hegarty
                                                 United States Magistrate Judge




                                             2
